DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 7/8/2020, Applicant cancelled claims 1-4 and added new claims 5-24.  This amendment is acknowledged.  Claims 5-24 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the release inserted through the aperture in the launching cord and holding the projectile (claim 5) and the arrow rotating from a perpendicular to parallel to the shooting axis (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-9 and 12-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thurmon US Pub. No. 2012/0037137.
Thurman teaches:
In Reference to Claim 5
A projectile launching system (projectile launcher for loading and launching projectiles, Fig. 1-4), comprising: 
a launching cord coupled to the system (elastic bands 20) and comprising an aperture therein (between the cord ends 22 there is an aperture area (open area between the elastic cord ends where the launching pad is positioned) including pad 26, cord 30, and ring 28, all of which form their own aperture portions); 
a projectile (54); and 
a release inserted through the aperture in the launching cord and holding the projectile (release ring 28 extends into the projectile receiving apertured area and further includes and aperture to manipulate the pouch and cord to hold the projectile therein for selective drawing and release, Fig. 3-4).  
In Reference to Claim 6
The projectile launching system of claim 5, wherein the launching cord comprises a pad (26), and wherein the aperture in the launching cord is in the pad (the pad 26 has apertures for each end of cord 30 and forms a cradle/aperture to receive release ring 28 therein).  
In Reference to Claim 7
The projectile launching system of claim 6, wherein the launching cord comprises two cords, each cord having one end attached to the system and another end attached to the pad (launching cord 20 is formed by two sets of cords, each having one end attached to the system support 12 and opposite ends attached to pad 26, Fig. 1, 3-4).  
In Reference to Claim 8
The projectile launching system of claim 5, wherein the projectile is an arrow (arrow 54).  
In Reference to Claim 9
The projectile launching system of claim 8, wherein the arrow comprises a longitudinal axis, and wherein the release holds the arrow such that the longitudinal axis of the arrow is perpendicular to a plane in which the launching cord is disposed when in a launching position (a vertical plane may be drawn from the left to the right across the launcher that passes through at midway of the length of each cord portion) which cuts through a portion of the cords (meets launching cord being disposed in the plane), where the longitudinal axis of the arrow is perpendicular to this plane, Fig. 4).  
In Reference to Claim 12
The projectile launching system of claim 5, further comprising: a first pair of supports, wherein the launching cord is coupled to the system by being coupled to the first pair of supports (the launch cord 20 is secured to a left and right support 12).  
In Reference to Claim 13
The projectile launching system of claim 12, further comprising: a second pair of supports, wherein the launching cord is supported by the second pair of supports (the launch cord may be formed of multiple cords 20, wherein each left and right support may comprise a pair of supports, Fig. 1-4).  
In Reference to Claim 14
The projectile launching system of claim 5, further comprising a handle coupled to the system (grip handle 16with arm brace 14/15 act as the handle during use, Fig. 1-4).  
In Reference to Claim 15
The projectile launching system of claim 14, wherein the handle comprises a longitudinal axis, and where the longitudinal axis of the handle is disposed in a plane that is parallel to a plane in which the launching cord is disposed when the launching cord is in a launching position (the handle 16 is horizontally oriented in a plane parallel to a horizontal plane of the stretched cords 20, Fig. 1-2).  
In Reference to Claim 16
The projectile launching system of claim 15, wherein the longitudinal axis of the handle is further disposed such that the longitudinal axis of the handle is not orthogonal to a plane that is perpendicular to the plane in which the launching cord is disposed when the launching cord is in a launching position (the arm brace portion of the handle 14/15 is angled relative perpendicular to the launching cord plane, Fig. 2A).  
In Reference to Claim 17
The projectile launching system of claim 5, wherein the launching cord comprises an elastic member that provides a launching force to the projectile (the launch cords 20 are formed of elastic material, Fig. 1-4, [0029]).  
In Reference to Claim 18
The projectile launching system of claim 5, further comprising an arm support coupled to system, wherein the arm support comprises a handle (grip handle 16 and arm brace 14/15, Fig. 1-4).  
In Reference to Claim 19
The projectile launching system of claim 18, wherein the arm support comprises a longitudinal axis, and wherein the longitudinal axis of the arm support is not parallel to a plane that is perpendicular to a plane in which the launching cord is disposed when the launching cord is in a launching position (the arm brace 14/15 is angled relative perpendicular to the launching cord plane, Fig. 2A).  
In Reference to Claim 20
The projectile launching system of claim 5, further comprising a projectile holder holding the projectile and disposed on the system in a position such that the release, when inserted through the aperture in the launching cord, is configured to grab the projectile from the holder (the release 28/30 includes a projectile holder cord 30 that when inserted in the pad mates with the nock end of the projectile to hold it for firing, Fig. 3-4).  
In Reference to Claim 21
The projectile launching system of claim 20, wherein the projectile holder holds the projectile via friction fit (cord 30 frictionally retains the rear end of the arrow thereon, Fig. 3-4, [0034]).  
In Reference to Claim 22
A method to load projectiles into a launching device (projectile launcher for loading and launching projectiles, Fig. 1-4), comprising: 
providing a launching device (launcher, Fig. 1-4) comprising an elastic launching mechanism (elastic bands 20), the elastic launching mechanism comprising a pad (pad member 26); 
positioning one or more projectiles on the launching device (projectile 54 is positioned on the launching device, Fig. 3-4); and 
manipulating the pad to grab one of the projectiles from the position on the launching device to place the one of the projectiles in the pad for launching from the device (a user grabs the arrow 54 and the pad 26 to connect the rear end to a projectile holder portion 30 on the pad which places the projectile in the pad to ready for launching, Fig. 3-4).  
In Reference to Claim 23
The method of claim 22, wherein manipulating the pad to grab one of the projectiles from the position on the launching device to place the one of the projectiles in the pad for launching from the device comprises: inserting a portion of a release through an aperture in the pad (the cord portion 30 extends through apertures in the pad which contact the projectile and release ring 28 is manipulated to draw and release the system); and manipulating the inserted portion of the release to grab the one of the projectiles (the inserted cord portion 30 is connected by the user to the end of the projectile to hold it in the pad member, Fig. 3-4).  
In Reference to Claim 24
The method of claim 22, wherein positioning one or more projectiles on the launching device comprises placing the one or more projectiles into a projectile holder of the device (a user grabs the arrow 54 and the pad 26 to connect the rear end to a projectile holder portion 30 on the pad which places the projectile in the pad to ready for launching, Fig. 3-4).  
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of wherein the arrow further comprises a center of gravity along its longitudinal axis, and wherein the release holds the arrow at the center of gravity of the arrow and positions the center of gravity of the arrow adjacent to the aperture in the launching cord or when the release releases the arrow, the launching cord propels the arrow and the arrow rotates to a position such that the longitudinal axis of the arrow is parallel with the plane in which the launching cord was disposed prior to propelling the arrow is not anticipated by or found obvious by the cited prior art.  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Ott (5,345,922) teaches an elastic projectile launcher with two supports and a pouch, Geiger (3,834,368) teaches an elastic bow with an arrow held on the release band being adjacent the center of gravity, Brown (5,018,747) teaches a similar arrow launcher wherein the arrow is received by a release and extends through an aperture in the pad, and Fonda (7,389,774), McCallister (7,392,801), Omi (6,823,855) teach an elastic launcher with a pad and a release to hold the pouch.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711